Title: From George Washington to Henry Laurens, 5 November 1779
From: Washington, George
To: Laurens, Henry


        
          Dear Sir,
          West-point Novr 5th 1779
        
        I am much indebted to you for your obliging favors of the 7th & 24th of last month, and offer my thanks for the several agreeable pieces of intelligence contained in the latter. No part of which believe me Sir, gave more sincere pleasure than the acct of your appointment to the States of Holland—No person (if you will permit me to say as much) is more impressed with the importance of those duties which I conceive to be the object of your mission, than you are—nor no one whose punctuality & close attention to business affords a happier presage of success, to any negotiation within the reach of our powers—and reasonable expectations.
        Your observations upon the resolve of Congress “to stop the press” are striking, and awakens those ideas which I entertained on this subject at the time of passing it—I reconciled myself however to the measure, at that time from a perswation that such previous assurances had been obtained—founded in clear & demonstrable evidence of the certainty of getting the necessary supplies by taxation & loans, as would leave nothing to chance To find the promoters of the measure impressed with doubts is not a little alarming, when we consider the consequences of a failure. A Virtuous exertion in the States respectively—and in the individuals of each State—may effect a great deal—But alas, virtue & patriotism are almost kicked out! Stock Jobbing—Speculating—engrossing—&ca—&ca—seems to be the great business of the day—and of the multitude—whilst a virtuous few struggle—lament—& suffer in silence—tho’ I hope not in vain.
        Your state of matters respecting the cloathing department is not less distressing—what pity it is that the work of a day should be postponed a Week! a month! a year! When not a possible good, but much evil is the inevitable consequence of it.
        Our sollicitude on acct of the operations at Savanna may easily be conceived when I add, that we have not heard a tittle from thence since the receipt of your obliging letter of the 24th & our anxiety for European news is little inferior—the present æra is big of events—We turn an impatient eye to the Sea-board, looking for the arrival of the french fleet; and begin to apprehend much from the Season &ca—It would be a most desirable thing

to be ascertained of the extent of Count D’Estaing’s intentions in this quarter, that not more than corrispondant preparations may be made—At present our situation is aukward & expensive.
        Nothing new has happened in these parts since the evacuation of Rhode-Island—report indeed informs us, that the Troops of that garrison did not disembark at New-York, but receiving an augmentation of Hessians proceeded to the Hook—and from thence to Sea—the truth of this, & of Transports Wooding and Watering, I shall soon have authentic Accounts of.
        I perswade myself, that it is unnecessary for me to have recourse to assurances, to prove the sincere pleasure with which I should receive my worthy Aid Colo. Laurens—It is an event however, I have little expected since I have heard of his late appointment—nor shall I suffer a selfish wish to come into the scale of determination—His abilities in whatsoever station they are employed will render essential services to his Country—My attachment therefore to him nor my desire of benefitting by his Aid shall not weigh in the ballance—For his past services and attention to me, he will ever have my warmest thanks. For his honor—happiness—& advancement in life—my unfeigned wishes. these in every step you take—in every station of life to which you may be called, will also attend you—as I can with truth assure you that with the greatest esteem & regard—I am Dr Sir Yr Most Obedt & Affecte Servt
        
          Go: Washington
        
      